In this action of tort the female plaintiff seeks to recover for injuries which she sustained as a result of a fall while she and her husband were tenants of the defendant. The husband seeks consequential damages. Verdicts were returned for the defendant. The plaintiffs’ exceptions relate to the exclusion of several questions and to the charge to the jury. A recital of the evidence would serve no useful purpose. The reasons for the exclusion of the questions are fairly elementary and rest upon well established legal principles. We discern no prejudicial error in the charge to the jury.

Exceptions overruled.